COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  TEXAS TECH UNIVERSITY HEALTH                                 No. 08-16-00227-CV
  SCIENCES CENTER,                              §
                                                                   Appeal from
                        Appellant,              §
                                                                168th District Court
  v.                                            §
                                                             of El Paso County, Texas
  GLORIA LOZANO,                                §
                                                               (TC # 2014DCV1772)
                        Appellee.               §



                                      JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment

dismissing the suit for lack of subject-matter jurisdiction. We further order that the Appellant

recover from Appellee all costs, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF FEBRUARY, 2018.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Palafox, J., not participating